          Case 1:20-cr-00135-DLF Document 34 Filed 08/25/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :       CRIMINAL NO. 20-CR-135 (DLF)
                                             :
                                             :
            v.                               :       VIOLATIONS:
                                             :       18 U.S.C. §§ 1752(a)(2) and (b)(2)
JASON CHARTER,                               :       (Restricted Building or Grounds)
                                             :
                 Defendant.                  :

                                    INFORMATION

       The United States Attorney charges that:

                                         COUNT ONE

       On or about June 22, 2020, within the District of Columbia, defendant JASON

CHARTER, did knowingly, and with intent to impede or disrupt the orderly conduct of

Government business or official functions, engage in disorderly or disruptive conduct in, or within

such proximity to, any restricted building or grounds when, or so that, such conduct, in fact,

impedes or disrupts the orderly conduct of government business or official functions.

       (Restricted Building or Grounds, in violation of Title 18, United States Code,
       Sections 1752(a)(2) and 1752(b)(2))




                                                 1
Case 1:20-cr-00135-DLF Document 34 Filed 08/25/21 Page 2 of 2




                           Respectfully submitted,

                           CHANNING PHILLIPS
                           Acting United States Attorney
                           D.C. Bar No. 415793


                     By:    /s/ Christopher A. Berridge

                           Christopher A. Berridge
                           Assistant United States Attorney
                           GA Bar No. 829103
                           555 4th Street, N.W., Room 4124
                           Washington, D.C. 20530
                           202-252-6685
                           Christopher.Berridge@usdoj.gov

                           Thomas G. Strong
                           Assistant United States Attorney
                           NY Bar No. 4958658
                           555 4th Street, N.W., Room 4110
                           Washington, DC 20530
                           (202) 252-7063
                           Thomas.Strong@usdoj.gov




                              2
